Citation Nr: 1222307	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  06-31 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial compensable evaluation for service-connected ptosis of the right eyelid.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Army, with active service from June 1974 to June 1996.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a July 2008 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (the RO).  

In December 2010, the Veteran testified at a personal hearing, conducted via videoconferencing equipment, which was chaired by the undersigned.  A transcript of that hearing has been associated with the Veteran's VA claims folder.  After the December 2010 hearing, the Veteran submitted evidence directly to the Board, accompanied by a written waiver of consideration of such evidence by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304 (2011).  

The Board subsequently remanded this claim for further development in March 2011.  Specifically, the Board instructed that the VA Appeals Management Center (AMC) should obtain all outstanding non-VA treatment records identified by the Veteran as well as all VA treatment records which are pertinent to his claim.  Thereafter, the Board instructed that the Veteran should be scheduled for a VA examination to determine the manifestations and severity of his service-connected ptosis of the right eyelid.  

In March 2011, the AMC contacted the Veteran and requested that he identify all instances of medical treatment for his service-connected ptosis of the right eyelid.  After the Veteran submitted a completed release, the AMC obtained all identified private treatment records.  Further, the AMC associated updated VA treatment records with the Veteran's VA claims file and Virtual VA file.  Also, the Veteran was afforded a VA examination in connection with his claim in April 2011.  As will be discussed below, the April 2011 VA examination report, which is associated with the Veteran's VA claims file, reflects that the examination is adequate for the purposes of this decision.  Accordingly, the Board finds that VA has substantially complied with the Board's March 2011 remand with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  

As noted by the Board in March 2011, the issue of entitlement to an effective date earlier than September 29, 2006 for the grant of service connection for hypertension has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See the Veteran's February 2010 statement.  This claim was referred by the Board to the AOJ for appropriate action in March 2011.  However, it does not appear that any action has been taken to further develop or adjudicate that claim.  Also, the record reflects that the Veteran reported experiencing verical diplopia of the right eye from the time of his August 2006 stroke until August 2007.  See a July 2007 private treatment record and an August 2007 VA outpatient treatment record.  As such, a claim for an increased evaluation for the Veteran's service-connected residuals of a stroke has been raised by the record, but has not been developed or adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over these claims, and they are REFERRED to the AOJ for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does not have jurisdiction of issues not yet adjudicated by the RO]; see also Bernard v. Brown, 4 Vet. App. 384 (1993).


FINDINGS OF FACT

1.  Service connection has not been established for a left eye disorder.  

2.  The Veteran's service-connected ptosis of the right eyelid does not manifest with the right pupil at least one-half or more obscured.  

3.  The Veteran has demonstrated 20/30 corrected distant vision and 20/25 corrected near vision with no loss of vision fields in the right eye.  

4.  The Veteran's service-connected ptosis of the right eyelid manifests in a "droopy" right eyelid which results in asymmetry of one feature or paired set of features; however, there is no evidence of visual or palpable tissue loss, scarring, hypo- or hyper-pigmented skin, skin with abnormal texture, missing underlying soft tissue, indurated and inflexible skin.  


CONCLUSION OF LAW

An initial compensable evaluation for service-connected ptosis of the right eyelid is not warranted.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 1155 (West 2002); 38 C.F.R. §§ 4.84a, 4.118, 4.124a, Diagnostic Codes 6019, 6079, 7800, 8046 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran is challenging the initial evaluation assigned following the grant of service connection for ptosis of the right eyelid.  In this regard, once service connection is granted and an initial disability rating and effective date have been assigned, the claim is substantiated, and additional 5103(a) notice is not required.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, because the notice that was provided to the Veteran in November 2007 and January 2008 before service connection was established by the RO in the July 2008 rating decision was legally sufficient, VA's duty to notify in this case has been satisfied.

VA has also satisfied its duty to assist the Veteran at every stage of this case with regard to his claim for an increased evaluation.  All available service treatment records as well as all identified medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  As noted above, the RO and AMC have assisted the Veteran in obtaining outstanding identified VA and non-VA treatment records in connection with his claim.  

Also, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2007).  

There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected ptosis of the right eyelid since he was last examined in April 2011.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the increased rating issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).

The Veteran was afforded VA examinations in connection with his claim for an increased initial evaluation in July 2008 and April 2011.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  After review of the VA examination reports, the Board finds these examinations to be adequate for the purposes of this decision.  Specifically, the Board notes that the VA examination reports are predicated on a review of the Veteran's records and fully address the rating criteria that are relevant to rating his claim.  Also, the VA examiners specifically stated that the Veteran's complete VA claims file was reviewed prior to the examinations, and the Veteran's disability picture was fully and accurately described, to include the functional impairment resulting from the Veteran's service-connected ptosis of the right eyelid.  See e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, there is adequate medical evidence of record to make a determination in this case.  See Barr, 21 Vet. App. at 312; see also 38 C.F.R. § 4.2 (2010).  .

VA has also assisted the Veteran and his representative throughout the course of this appeal by providing them with a statement of the case (SOC) and supplemental statement of the case (SSOC), which informed them of the laws and regulations relevant to his claims.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.

Increased Evaluations

Evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the evaluation is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly where a Veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  

Discussion

The Veteran's service-connected ptosis of the right eyelid is currently evaluated noncompensably (zero percent) disabling under Diagnostic Codes 8046 - 6019, pertaining to cerebral arteriosclerosis and ptosis, respectively.  With diseases, preference is to be given to the number assigned to the disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2011).  The hyphenated diagnostic code in this case indicates that cerebral arteriosclerosis under Diagnostic Code 8046 is the service-connected disorder and that ptosis of the right eyelid under Diagnostic Code 6019 is a residual condition.  

Under Diagnostic Code 8046, purely neurological disabilities, such as hemiplegia, cranial nerve paralysis, etc., due to cerebral arteriosclerosis will be rated under the Diagnostic Codes dealing with such specific disabilities, with citation of a hyphenated Diagnostic Code (e.g., 8046-8207).  Purely subjective complaints such as headache, dizziness, tinnitus, insomnia and irritability, recognized as symptomatic of a properly diagnosed cerebral arteriosclerosis, will be rated 10 percent and no more under Diagnostic Code 9305.  This 10 percent rating will not be combined with any other rating for a disability due to cerebral or generalized arteriosclerosis.  Ratings in excess of 10 percent for cerebral arteriosclerosis under diagnostic code 9305 are not assignable in the absence of a diagnosis of multi-infarct dementia with cerebral arteriosclerosis.  38 C.F.R. § 4.124a, Diagnostic Code 8046.

The Board initially notes that the regulations for the rating of eye disabilities (including Diagnostic Code 6019 relating to ptosis) were amended during the pendency of this claim.  However, the new rating criteria are applicable to claims for benefits received by VA on or after the effective date of the revisions - December 10, 2008.  As the Veteran's appeal for an compensable initial evaluation stems from a September 2006 claim for benefits, the revised rating criteria for eye disabilities are not for application in the present case.  See 73 Fed. Reg. 66544 (November 10, 2008).  The regulations previously in effect apply here and the new criteria will not be further discussed or considered.  

The previous version of Diagnostic Code 6019 (effective prior to December 10, 2008), provided that unilateral or bilateral ptosis with the pupil wholly obscured should be rated equivalent to visual acuity of 5/200.  Unilateral or bilateral ptosis with the pupil one-half or more obscured should be rated equivalent to visual acuity of 20/100.  Unilateral or bilateral ptosis with less interference with vision should be rated as disfigurement (i.e., scars).  

In sum, the Veteran's claim for a compensable evaluation may succeed if the symptomatology associated with his service-connected ptosis of the right eyelid meets the schedular criteria relating to impairment of visual acuity or disfigurement (i.e., scars).  The Board will discuss the various rating criteria in turn.  

Concerning the criteria relating to impairment of visual acuity, in addition to the Veteran's service-connected ptosis of the right eyelid, the VA outpatient treatment records and April 2011 VA examination report reflects that the Veteran has been diagnosed with a early cataracts, pingueculitis and arcus senilis of the right eye.  See VA outpatient treatment records dated in August 2007 and November 2009 as well as the April 2011 VA examination report.  Service connection for these eye disorders has not been established.  The Court has held that the Board is precluded from differentiating between the symptomatology attributable to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.  See Mittleider v. West, 11 Vet. App.181, 182 (1998) (per curium), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  The April 2011 VA examiner specifically stated that these eye disorders were not associated with the Veteran's service-connected ptosis of the right eyelid, but rather, are idiopathic aging changes.  Moreover, the April 2011 VA examiner noted that these eye disorders did not manifest in "significant visual deficits."  See the April 2011 VA examination report.  Accordingly, when discussing the Veteran's visual acuity due to his service-connected ptosis of the right eyelid, no consideration will be given to the Veteran's nonservice-connected diplopia, pingueculitis, arcus senilis or early cataracts of the right eye.  

The evidence of record reflects that the Veteran's service-connected ptosis of the right eyelid manifests in pain, droopiness of the right eyelid, burning of the right eye and excessive tearing.  See private treatment records dated from August 2006 to March 2011, VA outpatient treatment records dated from July 2006 to November 2011 and the July 2008 and April 2011 VA examination report.  The Veteran asserted in a August 2007 VA treatment record that the visual acuity in his right eye had decreased.  See an August 2007 VA treatment record.  Additionally, the April 2011 VA examiner noted that there was no diplopia in any field of gaze and no visual field deficits in any quadrant in the right eye.  

VA outpatient treatment records reflect that the Veteran's corrected vision in the right eye was 20/20 in August 2007, January 2009, November 2009 and August 2010.  More recently, the April 2011 VA examiner reported that the Veteran's corrected visual acuity in the right eye was 20/30 at distance and 20/25 at near.  Also, a September 2011 VA optometry note reflects that the Veteran's right eye vision was 20/25 - 2.  

The impairment of central visual acuity is evaluated from 0 to 100 percent under former Diagnostic Codes 6061 through 6079.  Also, former Diagnostic Code 6080 provides ratings for impairment of field vision from 10 to 100 percent.  The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based on the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079.  An evaluation for visual impairment is based on the best distant vision obtainable after the best correction by glasses.  38 C.F.R. § 4.75.  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a.  

Former Diagnostic Code 6079 allows for a 10 percent evaluation when corrected vision in one eye is no better than 20/50, and corrected vision in the other eye is 20/40 or better.  A noncompensable evaluation is assigned where corrected vision in both eyes is 20/40 or better.  38 C.F.R. § 4.84a, Diagnostic Codes 6078, 6079 (2008). 

As noted above, because the Veteran is not service-connected for left eye disability the Veteran's right eye disability will be rated under the assumption that vision in the left eye is 20/40 or better.  See 38 C.F.R. § 3.383.  The Veteran's VA claims file is devoid of any instance where the Veteran has demonstrated visual acuity of the right eye to worse than 20/40.  In such circumstances, a compensable evaluation cannot be assigned for impairment of visual acuity pursuant to former Diagnostic Codes 6078, 6079 and Table V.  Accordingly, the Veteran's claim cannot be availed on the basis of impaired central visual acuity as per Table V.  38 C.F.R. § 4.83a.  

However, as noted above, former Diagnostic Code 6019, pertaining to ptosis, provides that the eye affected by the service-connected ptosis may be rated as having more impaired visual acuity based on the obstruction of the pupil due to ptosis of the eyelid.  Specifically, unilateral or bilateral ptosis with the pupil wholly obscured should be rated equivalent to visual acuity of 5/200, and unilateral or bilateral ptosis with the pupil one-half or more obscured should be rated equivalent to visual acuity of 20/100.  The medical evidence of record fails to reflect that the Veteran's service-connected ptosis of the right eyelid results in at least one-half obstruction of the right eye.  The April 2011 VA examination report specifically notes that the Veteran's right eyelid was positioned at the top edge of the right pupil, and VA treatment reports dated in August 2007, January 2009, November 2009 and August 2010 reflect that the right eyelid was within normal limits upon slit lamp testing.  Accordingly, since the Veteran's right eyelid "droop" does not obscure at least half of his right pupil, his visual acuity will not be changed from what he has demonstrated.  As noted above, a compensable evaluation cannot be assigned based on the Veteran's impairment of visual acuity attributable to his service-connected ptosis of the right eyelid.  

The criteria for evaluation of the scars is found at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7806.  As with the criteria for eye disabilities, the criteria for evaluating skin disorders were revised during the pendency of this case, effective October 23, 2008.  These revisions were specifically limited to claims filed on or after October 23, 2008.  Here, the Veteran's claim was filed in September 2006.  Accordingly, the revised schedular rating criteria are not applicable in this case and those in effect prior to October 23, 2008 must be applied.

Former Diagnostic Code 7800, in effect prior to October 23, 2008, evaluates disfigurement of the head, face, or neck and provides for an 80 percent evaluation for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  A 50 percent evaluation is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  A 30 percent evaluation is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  A 10 percent evaluation is warranted for one characteristic of disfigurement.  See 38 C.F.R. § 4.118, Diagnostic Code 7800 (2007).  

The eight characteristics of disfigurement are: scar 5 or more inches (13 or more cm.) in length; scar at least one- quarter inch (0.6 cm.) at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  See 38 C.F.R. § 4.118, former Diagnostic Code 7800, Note 1 (2007).  

The Board observes that these criteria are variously disjunctive and conjunctive.  See Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned); Cf. Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

Concerning the criteria relating to disfigurement of the head, face and neck, the evidence of record does not demonstrate that the Veteran's service-connected ptosis of the right eyelid manifests in any of the eight characteristics of disfigurement.  Specifically, while the Veteran's right eyelid has been described as "droopy", there is no evidence of scarring, hypo- or hyper-pigmented skin, skin with abnormal texture, missing underlying soft tissue or indurated and inflexible skin as per 38 C.F.R. § 4.118, former Diagnostic Code 7800 (2007).  See private treatment records dated from August 2006 to March 2011, VA outpatient treatment records dated from July 2006 to November 2011 and the July 2008 and April 2011 VA examination report.  Moreover, even though the Veteran's service-connected ptosis of the right eyelid manifests in asymmetry of one feature or paired set of features (eyelids), there is no evidence of visual or palpable tissue loss.  As noted above, the criteria concerning asymmetry of paired sets of facial features and visual or palpable tissue loss is conjunctive, and thus, both criteria must be demonstrated for a increased evaluation to be warranted.  See Melson, supra.  Since there is no evidence of visible or palpable tissue loss, the Veteran cannot be availed by former Diagnostic Code 7800.  

The Board has also considered an extraschedular evaluation.  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral). 

The Board notes that the Veteran's asserts that the schedular criteria are inadequate for evaluating his service-connected disability decided herein.  The Board disagrees.  As fully detailed above, higher evaluations are available where specific criteria are met.  The Veteran does not meet the schedular criteria for a higher evaluation.  It does not appear that the Veteran has an "exceptional or unusual" disability; he merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disability that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluation for this service-connected disability is adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, supra.


ORDER

Entitlement to an initial compensable evaluation for service-connected ptosis of the right eyelid is denied.  



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


